Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 25, 2017

The Court of Appeals hereby passes the following order:

A17E0054. DOROTHY M. NUGENT, ET AL v. A1 AMERICAN
    REFRIGERATION, LLC.

      Upon consideration of Appellant’s Motion For Extension To File Application
For Discretionary Appeal, the motion is hereby GRANTED. The application for
discretionary appeal is to be filed no later than June 23, 2017.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/25/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.